DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/25/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 are rejected under 35 U.S.C. 103 as being unpatentable over by Kim et al (“Kim” Herein after, U.S. Publication No. 2015/0146928 A1) in view of Xie et al (“Xie” hereinafter, U.S. Publication No. 2021/0074003 A1)
As per claim 1, Kim discloses a system for automatically recognizing user motion (figures 1 and 7: Kim’s system is an automatic system for tracking an object skeletal motion), the system comprising: an input unit (data collecting part 1000 in figure 1 and step 910 in figure 9) configured to receive three-dimensional (3D) measurement data (step 910: collect high resolution image data and low resolution depth data), a memory (Kim’s system is a computer 
Kim teaches a tracking algorithm (figure 1: correspondence point tracking part 4000 and joint tracking part 5000) for tracking skeletal model joints at steps 950 and 955 in figure 9. However Kim does not explicitly teach the tracking algorithm is a deep learning model.
Xie at paragraph [0130] teaches “In order to reduce the problem of inaccurate extraction of the 3D coordinate in the depth image caused by the shielding, the 3D coordinate for more precisely representing first-type movement information can be obtained by adjusting the 3D coordinate of a skeleton keypoint by using a deep learning model, a machine learning model”.
Kim and Xie are combinable because they are from the same field of endeavor, ie. 3D image tracking.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Kim in light of Xie’s teaching to use a deep learning model for skeletal joint tracking. One would be motivated to do so because it would “reduce the problem of inaccurate extraction of the 3D coordinate in the depth image cause by the shielding”.
As per claim 2, the combination of Kim and Xie teaches wherein the processor defines the deep learning model using 2D image data acquired by a camera and 2D user motion data 
As per claim 3, the combination of Kim and Xie teaches wherein the processor converts the 3D measurement data received by the input unit into the 3D low-quality depth data on a basis of a maximum measurable depth value (steps 920-930).
As per claim 4, the combination of Kim and Xie teaches in order to convert the 3D low-quality depth data of a current time into the 3D high-quality image data of the current time. synthesizes the 3D low-quality depth data acquired at the current time with 3D high-quality intermediate data generated at an immediately previous time to form 3D high-quality intermediate data that is required to generate the 3D high-quality image data of the current time (Kim in figure 9, paragraphs [0009], [0016], [0050]-[0055]: the tracking of 3D skeletal joint positions requires calculating the difference between the 3D high quality image data in previous time and current time).
As per claim 5, the combination of Kim and Xie teaches wherein the processor applies the deep learning model to a 2D image domain of the 3D high-quality image data to perform motion recognition (paragraph [0055]: Kim teaches minimizing a difference between 2D positions of a pixel in 3D coordinates).
As per claim 6, the combination of Kim and Xie teaches wherein the processor recognizes a position of a skeletal joint on a 2D image domain of the 3D high-quality image data (see figures 6 and 7).
As per claim 7, the combination of Kim and Xie teaches wherein the processor recognizes a 2D position of the skeletal joint and calculates a 3D position of the skeletal joint using a depth value corresponding to the 2D position and a focal length of a lens (paragraphs [0067]-[0069] & [0085]: Kim teaches recognizes 2D positions of the skeleteal joint as shown in figure 7 and calculates corresponding 3D position using depth value and focal length).

As per claim 9, see explanation in claim 2.
As per claim 10, see explanation in claim 3.
As per claim 11, see explanation in claim 4.
As per claim 12, see explanation in claim 5.
As per claim 13, see explanation in claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y LU whose telephone number is (571)272-7393. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM Y LU/            Primary Examiner, Art Unit 2667